EXHIBIT 1 SCHEDULE 13D JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13D dated September 17, 2008 (the “Schedule 13D”) with respect to the Common Stock, par value $0.0001 per share, of Pro Elite, Inc. is, and any amendments executed by us shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that this Joint Filing Agreement shall be included as an exhibit to the Schedule 13D and each such amendment.Each of the undersigned agrees to be responsible for the timely filing of the Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning itself contained therein.This agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. Dated:September 17, 2008 SHOWTIME NETWORKS INC. By: /s/ Louis J. Briskman Name: Louis J. Briskman Title:Executive Vice President CBS OPERATIONS INC. By: /s/ Louis J. Briskman Name: Louis J. Briskman Title:Executive Vice President and General Counsel CBS CORPORATION By: /s/ Louis J. Briskman Name: Louis J. Briskman Title:Executive Vice President and General Counsel NAIRI, INC. By: /s/ Sumner M. Redstone Name:Sumner M. Redstone Title:Chairman and President NATIONAL AMUSEMENTS, INC. By: /s/ Sumner M. Redstone Name:Sumner M. Redstone Title:Chairman and Chief Executive Officer /s/ Sumner M. Redstone Name:Sumner M. Redstone Individually
